Los becbos están expresados en la opinión.
Abogados de los demandantes: Sres. José y Manuel Tous Soto.
Abogado del interventor: Sr. Garlos Brunet del Valle.
La sncesión demandada no compareció.
El Juez Asociado SR. Aldkey,
emitió la opinión del. tribunal.
Pablo Gutiérrez siguió un pleito en cobro de pesos contra la .Sucesión de Rodrigo Godoy, • obtuvo orden de asegura-miento de la sentencia que en definitiva se dictase, anotó en el registro de la propiedad el embargo de una finca de los de-mandados y posteriormente se dictó sentencia a su favor por la cantidad que reclamaba.
En este estado las cosas Santisteban; Chavarri & Co., Sues., demandaron también a la Sucesión de Rodrigo Godoy en cobro de pesos, se decretó el embargo de bienes y lo anotó en el registro en la misma finca anotada a favor de Gutiérrez.
Rematada posteriormente la finca por Gutiérrez y habién-dosele adjudicado para el pago de su deuda presentó la mer-cantil Santisteban, Chavarri & Co., Sues., moción en su pleito pidiendo que puesto que iba a sacar a remáte la finca de los demandados para cobrarse la sentencia que había obtenido, de conformidad con el artículo 71 dé la Ley Hipotecaria, se no-tificase a Pablo Gutiérrez actualmente dueño de ésta que se va a proceder al anuncio de la venta de ella en subasta pública para que en el término de diez días pueda liberarla pagando las cantidades consignadas en la anotación de embargo dél peticionario, apercibido de cancelarse su inscripción de do-minio si no lo verifica.
Señalado día para oir a Pablo Gutiérrez sobre las razones que tuviera para que no se accediera a lo solicitado, compa-reció en ese pleito, se opuso a la moción y la corte resolvió desestimar la moción de Santisteban, Chavarri & Co., Sues., sin especial condena de costas.
Esta resolución ha sido apelada por dichas dos partes, li-mitándola Gutiérrez a la parte que no le concedió las costas, desembolsos y honorarios de su abogado.
*616w Aim cuando Santisteban, Chavarri & Co., Sues., discuten en esta apelación defectos que, según ellos, existen en el dí-ligenciamiento del embargo de Gutiérrez, como esta cuestión no fué planteada en la corte( inferior por su moción, prescin-diremos de ella porque no pueden variar en la apelación los términos del debate judicial, cambiando esencialmente los hechos determinantes de sú petición e invocando ahora mo-tivos que no invocaron en su moción (Sucesores de Orcasitas v. Sucesores Orcasitas, 21 D. P. R. 120).
La cuestión realmente suscitada por la moción de Santis-teban, Chavarri & Co., Sues., es si habiendo anotado su embargo en el registro con posterioridad al de Gutiérrez y a la sentencia de éste, tiene derecho de acuerdo con el artículo 71 de la Ley Hipotecaria a que el que adquirió la finca después de aquella anotación le pague las cantidades en ella mencio-nadas, so pena de que se cancele su inscripción de dominio.-
El artículo en que se funda la moción en lo necesario, dice así:
"Artículo 71. — Los bienes inmuebles o derechos reales anotados podrán ser enajenados o gravados; pero sin perjuicio del derecho de la persona a cuyo favor se haya hecho la anotación.
"Si los bienes inmuebles o derechos reales anotados preventiva-mente, a tenor del artículo 42, números 2o. y 3°., fuesen adjudica-dos al demandante en virtud de sentencia recaída en el pleito, o llegase el caso de anunciarlos en público, se notificará la adjudi-cación o el anuncio al que durante el litigio hubiese adquirido tales bienes o derechos. ■
■. "Dicha notificación deberá .practicarse a instancia del actor, dic-tada que seá la sentencia firme de adjudicación o antes de verifi-carse el remate en el procedimiento de apremio, debiendo observarse lo que'prescriben los artículos 260 al 269 de la Ley de Enjuiciamiento Civil vigente en las Antillas, 244 al 253 de la que rige en Filipinas.
"Hecha la notificación a que se refiere el párrafo anterior, po-drá, el notificado librar los bienes de que se trate, pagando la can-tidad consignada en la- anotación para principal y costas, sin que se. entienda obligado a satisfacer por este último concepto mayor sumá <jue la consignada en lá anotación. Si' no lo hiciere en el tér-mino'de-diez días se procederá a cancelar en el registro la inscrip-ción de su dominio, así como cualquiera otra que se hubiere ex'ten-*617dido después de’ la anotación, a cuyo efecto, y a instancias del rema-tante o del adjudicatario, se despachará el oportuno mandamiento al registrador de la propiedad.”
* * * * # , * *
Este artículo se refiere el caso en que anotado un embargo el dueño vendiese posteriormente la finca embargada. En los Comentarios que de él hacen los Sres. G-alindo y E seo sur a, tomo segundo, página 652, edición tercera de 1899 se dice: “Es consecuencia del carácter provisional dé las anotaciones, el que en general no impidan que la persona que ha inscrito a su- favor el inmueble o derecho anotado pueda ejercer los actos de dominio que tenga por conveniente; si bien aunque esos actos se inscriban en el registro, no perjudicarán el de-recho anotado.” Su objeto es.declarar que la anotación de uno o de varios embargos no priva al dueño de disponer de su derecho de propiedad o de gravarla, aunque el adquirente del dominio o del derecho real quedará sujeto a las consecuencias de una adquisición en tales condiciones, que son las menciona-das en tal artículo. Pero ese precepto no tiene aplicación a ca-sos como el presente en que el anotante trata de recobrar del anterior las cantidades mencionadas en la anotación de su embargo, porque sería reconocerle una preferencia que la anotación por sí misma no le da. El acreedor que obtenga anotación a su favor, dice el artículo 44 de la Ley Hipotecaria, entre otros casos para asegurar la efectividad de la senten-cia, será preferido en cuanto a los bienes anotados solamente, a los que tengan contra el mismo deudor otro crédito con-traído con posterioridad a dicha anotación. Por tanto si Santisteban, Chavarri & Co., Sues., a pesar de ser anotantes posteriores a Gutiérrez, han de tener preferencia a éste para cobrarse con la finca que ambos embargaron, es cuestión para ser resuelta discutiendo si el crédito del segundo anotante es preferente al del primero, cuestión que no surge de la pe-tición que hizo dicha mercantil, basada únicamente .en su ano-tación posterior, según los hechos que expuso y la cita legal que hizo del artículo 71 de la Ley Hipotecaria. . Lo que en verdad pretende dicha apelante es, que en la forma, en que *618hizo la moción, se resuelva nna cuestión de preferencia no planteada por la parte. Si el artículo 71 citado u otro pre-cepto legal dijera que la anotante de un embargo tiene dere-cho a que los anotantes anteriores le paguen las cantidades consignadas en su anotación de embargo, so pena de perder la finca que adquirieron como consecuencia de su anotación y compra posterior para satisfacer el crédito anotado, en-tonces tendría razón el apelante a que venimos refiriéndonos y debería revocarse la resolución apelada. Si dicha mercan-til cree que a pesar de haber anotado su embargo después de Gutiérrez tiene preferencia sobre éste para cobrarse con la finca embargada, tendrá que plantear claramente la cuestión en este terreno y no amparándose en el artículo 71 de la Ley Hipotecaria que no tiene aplicación a la que promovió por su moción.
En cuanto a la apelación de Pablo Gutiérrez, como la im-posición del pago de las costas, desembolsos y honorarios de abogado es discrecional en la corte inferior y no se nos ha demostrado que abusara de su discreción, no alteraremos su resolución en este particular.
La resolución apelada debe ser confirmada en todas sus partes.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.